Tilghman C. J.
The objections of the plaintiff in error are, that this award was not made on the subject submitted, that it is uncertain and absurd.
When an action is taken from the Court and carried before arbitrators under our act of assembly, it is not usual to plead and join issue in a formal manner. If this cause had been brought to issue, and tried by a jury, the issue might have been joined on the title to the land in dispute; and if that had been found for the defendant, judgment would have been given in his favour. When the parties went before the arbitrators, they probably contested the title, though that cannot appear. I consider the award as amounting to no more than that the plaintiff had no cause of action. The defendant cannot recover any land by virtue of it, nor are the boundaries between the lands of plaintiff and defendant, to be considered.as established; .for that was not a matter submitted to arbitration. The act of assembly authorizes the arbitrators to decide on all matters in variance in the action, and the writ shows that the matter in variance was a claim of damages by the plaintiff for a trespass on his land, and taking away his fences, &c. The law declares that the award when filed in the office- of the prothonotary, is to *36he considered as a judgment, although no judgment is formahy entered. This award would be sufficient 'foundation for the entry of a judgment, that the plaintiff take nothing by his writ, &c. and I consider it as having that operation, and no more. I am therefore of opinion, that the judgment be affirmed.
Ye ates J. absent in consequence of sickness.
Brackenridge J. of the same opinion with the Chief Justice.
Judgment affirmed.